Title: To Benjamin Franklin from William Shippen, Junior, 14 May 1767
From: Shippen, William, Jr.
To: Franklin, Benjamin


Dear Sir
Philadelphia 14th. May 1767
I take the Liberty to send to the Royal Society a small Box containing A very extraordinary Lusus Naturae, two female children joind firmly together from the breast bone as low as the navel, having therefore but one body; in every other respect, as well internal as external, two compleat children. I enclose an exact account of the appearance on dissection &c. for the Use and amusement of the curious and learned who I am in hopes from an examination of this Phoenomenon will be enabled to throw some light on that unintelligible work of Nature Generation.

This preparation of wax was made by a Gentlewoman who is a great tho unimproved genius in this way, Tis the exact semblance of the original which I have in spirits: Your Love of every thing curious or useful and the many favors you have formerly conferred on me convince me you will spare no pains to Make this curiosity useful to the public and excuse my giving you this Trouble. I am Dear Sir Your obliged and very humble Servant
W. Shippen JR.
PS Unavoidable Interruptions from business render it impossible to finish my account of the internal Structure of these children but shall send it by Capt. Friend who will sail the week after next. Your’s
W S
 Addressed: To / Dr. Benjamin Franklin / at Mrs. Stephensons in Craven / Street Strand [struck out: or in his / absence to Dr. Pringle in / Pall Mall] London
